


THIS PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. THIS PROMISSORY NOTE MAY NOT BE SOLD OR TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM
UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

PROMISSORY NOTE













 

$200,000.00




December 26, 2018







Omaha, Nebraska

FOR VALUE RECEIVED, FitLife Brands, Inc., a Nevada corporation, (the “Company”),
promises to pay to the order of Dayton Judd, his successors or assigns (the
“Holder”), the principal sum of Two Hundred Thousand Dollars ($200,000), on the
earliest to occur of December 31, 2019 or the date of consummation of a Change
in Control (the “Maturity Date”), together with interest thereon as provided in
Section 3 of this Promissory Note (this “Note”).



1.

Definitions. For purposes of this Note, the following terms shall have the
following meanings:




“Business Day” means any day which is not a Saturday or Sunday or a legal
holiday on which national banks are authorized or required to be closed.




“Change in Control means the sale of all or substantially all the assets of the
Company; any merger, consolidation or acquisition of the Company with, by or
into another corporation, entity or person; or any change in the ownership of
more than fifty percent (50%) of the voting capital stock of the Company in one
or more related transactions.

 “Governmental Authority” means any federal, state, local or other governmental
department, commission, board, bureau, agency or other instrumentality or
authority, domestic or foreign, exercising executive, legislative, judicial,
regulatory or administrative authority or functions of or pertaining to
government.

“Material Adverse Effect” means any event, matter, condition or circumstance
which (i) has or would reasonably be expected to have a material adverse effect
on the business, properties, operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole; (ii) would
materially impair the ability of the Company or any other Person to perform or
observe their respective obligations under or in respect of this Note;
(iii) would materially impair the rights and remedies of Holder under this Note;
or (iv) affects the legality, validity, binding effect or enforceability of this
Note.

“Organic Document” means, relative to any Person, its articles or certificate of
incorporation, or certificate of limited partnership or formation, its bylaws,
partnership or operating agreement or other organizational documents, and all
stockholders agreements, voting trusts and similar arrangements applicable to
any of its capital stock, partnership interests or other ownership interests.

“Outstanding Balance” means the outstanding principal balance of this Note
together with all accrued but unpaid interest hereunder.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“PIK Interest” means, with respect to the Outstanding Balance under this Note,
accrued interest on such Outstanding Balance to the extent such interest is not
paid in cash but is added to the principal balance and due on the Maturity Date.




2. Promissory Note.

(a) Subject to the terms and conditions of this Note, Holder agrees to advance
the sum of Two Hundred Thousand Dollars ($200,000) to the Company upon execution
of this Note.











--------------------------------------------------------------------------------




(b) Except as otherwise provided in this Note, the Outstanding Balance due under
the terms of this Note shall be due and payable upon the Maturity Date.

3. Payment of Interest.

(a) Interest Generally. Interest shall accrue on the outstanding principal
amount of this Note at a rate equal to 9% per annum, based upon a 360-day year,
payable monthly at the end of each calendar month in arrears, in cash; provided,
however, the Company may elect to pay such interest in the form of PIK Interest
up to and including  March 31, 2019, after which date all interest due hereunder
shall be paid solely in cash.  Interest accruing hereunder, including PIK
Interest, shall compound monthly commencing on the date of this Note and be
payable at such time as all Outstanding Balance owed under this Note shall be
fully repaid, but unless earlier paid in accordance with the terms of this Note,
shall be paid on the Maturity Date.




(b) Default Interest. Upon the occurrence and during the continuance of any
Event of Default, the Outstanding Balance under this Note shall bear interest at
a rate per annum equal to 12% per annum.

4. Payments.

(a) Form of Payment. All payments of cash interest and principal shall be in
lawful money of the United States of America by a check drawn on the account of
the Company and sent via overnight courier service to Holder at such address as
previously provided to the Company in writing (which address, in the case of
Holder as of the date of issuance hereof, shall initially be the address for
Holder as set forth in this Note); provided, however, that Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and
Holder’s wire transfer instructions.  All payments shall be applied first to
accrued interest, and thereafter to principal.

(b) No Set-Off. The Company agrees to make all payments under this Note without
set-off or deduction and regardless of any counterclaim or defense.

(c) Optional and Mandatory Payment. The Company shall have the right to prepay
the Outstanding Balance owed under this Note in whole or in part at any time.
 In addition to the foregoing, beginning on April 30, 2019 (the “Early Payment
Date”), and on the last day of each calendar month through the Maturity Date,
the Company shall pay 5% of the Outstanding Balance due under the terms of this
Note on such Early Payment Date.




5. Representations and Warranties. The Company hereby makes the following
representations and warranties to Holder:

(a) Organization, Good Standing and Qualification. The Company is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has all requisite power and authority to
execute, deliver and perform its obligations under this Note. The Company is
qualified to do business and is in good standing in each jurisdiction in which
the failure so to qualify or be in good standing would have a Material Adverse
Effect, and has all requisite power and authority to own its assets and carry on
its business.

(b) Corporate Power and Authorization; Consents. The execution, delivery and
performance by the Company of this Note have been duly authorized by all
necessary action of the Company and do not and will not (i) contravene the terms
of the Company’s Organic Documents; (ii) result in a breach of, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any lease, instrument, contract or other agreement to which the Company is a
party or by which its properties may be bound or affected; (iii) necessitate the
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Authority or any third
party; or (iv) violate any provision of any law, rule, regulation, order,
judgment, decree or the like binding on or affecting the Company, except in the
case of each of clauses (ii), (iii) and (iv), such as would not result in a
Material Adverse Effect.

(c) Enforceability. This Note constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

6. Covenants. So long as any indebtedness under this Note remains outstanding,
the Company shall provide to Holder, as soon as possible and in any event within
three (3) days after the occurrence thereof, written notice of an Event of
Default, which notice sets forth the details of such event and the action which
is proposed to be taken by the








--------------------------------------------------------------------------------




Company with respect thereto.  In addition to the foregoing, for so long as
there is an Outstanding Balance under the terms of this Note, neither the
Company or any of the Subsidiary Guarantors, as such term is defined in Section
8 below, shall incur any additional indebtedness for money borrowed unless the
proceeds from such additional indebtedness are used to pay the Outstanding
Balance in full, resulting in the termination of this Note.

7. Default.

(a) Events of Default. For purposes of this Note, any of the following events
which shall occur shall constitute an “Event of Default”:

(i) any indebtedness under this Note is not paid when and as the same shall
become due and payable, whether at maturity, by acceleration, or otherwise, and
such non-payment shall continue uncured for a period of ten (10) days;

(ii) default shall occur in the observance or performance of the covenant,
obligation or agreement of the Company contained in any provision of this Note,
and such default shall continue uncured for a period of thirty (30) days;

(iii) any representation, warranty or certification made herein by or on behalf
of the Company or any of its Subsidiaries shall prove to have been false or
incorrect in any material respect on the date or dates as of which made (any
such falsity being a “Representation Default”);

(iv) the Company shall (A) apply for or consent to the appointment of a
receiver, trustee, custodian or liquidator of itself or any part of its
property, (B) become subject to the appointment of a receiver, trustee,
custodian or liquidator for itself or any part of its property, (C) make an
assignment for the benefit of creditors, (D) fail generally, become unable or
admit in writing to its inability to pay its debts as they become due,
(E) institute any proceedings under the United States Bankruptcy Code or any
other federal or state bankruptcy, reorganization, receivership, insolvency or
other similar law affecting the rights of creditors generally, or file a
petition or answer seeking reorganization or an arrangement with creditors to
take advantage of any insolvency law, or file an answer admitting the material
allegations of a bankruptcy, reorganization or insolvency petition filed against
it, or (F) become subject to any involuntary proceedings under the United States
Bankruptcy Code or any other federal or state bankruptcy, reorganization,
receivership, insolvency or other similar law affecting the rights of creditors
generally;

(v) the Company shall (i) liquidate, wind up or dissolve (or suffer any
liquidation, wind-up or dissolution), (ii) suspend its operations other than in
the ordinary course of business, or (iii) take any action to authorize any of
the actions or events set forth above in this Section 7(a)(v); or

(vi) this Note shall for any reason cease to be, or shall be asserted by the
Company not to be, a legal, valid and binding obligation of the Company.

(b) Consequences of Events of Default.

(i) If any Event of Default shall occur for any reason, whether voluntary or
involuntary, and be continuing, Holder may, upon notice or demand, declare the
Outstanding Balance under this Note to be due and payable, whereupon the
Outstanding Balance under this Note shall be and become immediately due and
payable, and the Company shall immediately pay to Holder the entire Outstanding
Balance. Upon the occurrence of an actual or deemed entry of an order for relief
with respect to the Company under the United States Bankruptcy Code, then the
Outstanding Balance under this Note shall automatically be due immediately
without notice of any kind. The Company agrees to pay Holder all out-of-pocket
costs and expenses incurred by Holder (including attorney’s fees) in connection
with the enforcement or protection of its rights in relation to this Agreement,
including any suit, action, claim or other activity of Holder to collect the
Outstanding Balance under this Note or any portion thereof, or in connection
with the transactions contemplated hereby.

(ii) Holder shall also have any other rights, which Holder may have been
afforded under any contract or agreement at any time and any other rights which
Holder may have pursuant to applicable law.




8.

Guaranty.  Each of NDS Nutrition Products, Inc. and iSatori, Inc. (each a
“Subsidiary Guarantor” and together, the “Subsidiary Guarantors”), jointly and
severally guarantee, as a primary obligor and not merely as a surety, the due
and punctual payment when due, whether on the Maturity Date, by required
prepayment, declaration, acceleration, demand or otherwise, the Outstanding
Balance due Holder under the terms of this Note (“Guaranteed








--------------------------------------------------------------------------------




Obligations”).  Each Subsidiary Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound the terms of this
Section 8 notwithstanding any extension or renewal of any Guaranteed
Obligations.

9. Lost, Stolen, Destroyed or Mutilated Note. In case this Note shall be
mutilated, lost, stolen or destroyed, the Company shall issue a new Note of like
date, tenor and denomination and deliver the same in exchange and substitution
for and upon surrender and cancellation of such mutilated Note, or in lieu of
this Note being lost, stolen or destroyed, upon receipt of evidence satisfactory
to the Company of such loss, theft or destruction.




10. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, THE COMPANY (BY ITS EXECUTION HEREOF) AND HOLDER (BY ITS
ACCEPTANCE OF THIS NOTE) WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER
AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE OR ACTION ARISING OUT OF OR BASED UPON OR RELATING TO THIS
NOTE OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.

11. Governing Law. This Note shall be deemed to be a contract made under the
laws of the State of Nebraska and for all purposes shall be governed by,
construed under, and enforced in accordance with the laws of the State of
Nebraska.

12. Amendment and Waiver. Any term of this Note may be amended and the
observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Holder.

13. Notices. Any notice or other communication in connection with this Note may
be made and is deemed to be given as follows: (i) if in writing and delivered in
person or by courier, on the date when it is delivered; (ii) if by facsimile,
when received at the correct number (proof of which shall be an original
facsimile transmission confirmation slip or equivalent); or (iii) if sent by
certified or registered mail or the equivalent (return receipt requested), on
the date such mail is delivered, unless the date of that delivery is not a
Business Day or that communication is delivered on a Business Day but after the
close of business on such Business Day in which case such communication shall be
deemed given and effective on the first following Business Day. Any such notice
or communication given pursuant to this Note shall be addressed to the intended
recipient at its address or number (which may be changed by either party at any
time) specified as follows:













 

If to the Company:







FitLife Brands, Inc.

5214 S. 136th Street

Omaha, NE 68137

402-333-5260




Attention: Chief Executive Officer

 







 

With a copy to:




Daniel W. Rumsey

Disclosure Law Group

655 West Broadway, Suite 870

San Diego, CA 92101

Facsimile No.: 619-272-7062

Telephone No.: 619-795-1134

Email:  drumsey@disclosurelawgroup.com

 







 

If to Holder:




Dayton Judd

136 Oak Trail

Coppell, TX 75019










Email:  djudd@sudburycapital.com







 

 

 

 








--------------------------------------------------------------------------------







If to Subsidiary Guarantors:




NDS Nutrition Products, Inc.







5214 S. 136th Street







Omaha, NE 68137







402-333-5260
















Attention:  Chief Executive Officer
















iSatori, Inc.







5214 S. 136th Street







Omaha, NE 68137







402-333-5260
















Attention:  Chief Executive Officer

14. Severability. If at any time any provision of this Note shall be held by any
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall be of no force and effect, but the illegality or
unenforceability of such provision shall have no effect upon the legality or
enforceability of any other provision of this Note.

15. Assignment. The provisions of this Note shall be binding upon and inure to
the benefit of each of the Company and Holder and their respective successors
and assigns, provided that the Company shall not have the right to assign its
rights and obligations hereunder or any interest herein. This Note may be
endorsed, assigned and transferred in whole or in part by Holder to any other
Person.

16. Remedies Cumulative; Failure or Indulgence Not a Waiver. The remedies
provided in this Note shall be cumulative and in addition to all other remedies
available under this Note. No failure or delay on the part of Holder in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

17. Entire Agreement. This Note contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into this Note.

18. Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note.










[The Remainder of this Page is Intentionally Left Blank]










IN WITNESS WHEREOF, each of the undersigned has caused this Note to be duly
executed by its officers, thereunto duly authorized as of the date first above
written.







THE COMPANY:




FITLIFE BRANDS, INC.




By:

____________________

Name:

Susan Kinnaman______

Title:

Vice President - Finance







HOLDER:




DAYTON JUDD







____________________________







GUARANTORS:




NDS NUTRITION PRODUCTS, INC.




By:

____________________

Name:

Susan Kinnaman_______

Title:

Vice President – Finance_







iSATORI, INC.




By:

____________________

Name:

Susan Kinnaman______

Title:

Vice President - Finance



























